Citation Nr: 0512749	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  01-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from August 16, 
2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran served on active duty from July 1965 to July 
1967.

The veteran was service connected for PTSD, originally rated 
as 30 percent disabling from August 16, 2000.  By a January 
2002 decision by the regional office (RO), the evaluation was 
increased to 50 percent disabling, effective from September 
12, 2001.  Following a November 2003 remand by the Board of 
Veterans' Appeals (Board), the Appeals Management Center 
(AMC) awarded the 50 percent rating effective from August 16, 
2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as set forth above.  Further, in cases such as this 
one, where the original rating assigned has been appealed, 
consideration must be given as to whether the veteran 
deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Fenderson, supra.

When this case was remanded by the Board in November 2003, 
the RO was asked to attempt to obtain all treatment records 
from the veteran's private psychiatrist, Dr. Everett Echols, 
and to afford the veteran with another VA psychiatric 
examination.  

The RO had previously requested that Dr. Echols provide a 
report of his findings and diagnoses.  The doctor responded 
with a letter dated in August 2000 which summarized the 
veteran's problems, and provided a diagnosis.  Also of record 
is a September 2001 addendum to Dr. Echols's August 2000 
report, received in September 2001.  In the Board's remand, 
the RO was asked to make arrangements to obtain all the 
records pertaining to the veteran's PTSD treatment from 
August 2000 to the present.  

The veteran had previously been afforded two VA psychiatric 
examinations, in November 2000, and May 2002.  The results of 
these examinations appeared to be inconsistent with Dr. 
Echols's reports regarding the severity of any PTSD, and so 
the Board requested that a VA psychiatrist review Dr. 
Echols's reports, and then conduct another examination.  

On remand, the AMC contacted the veteran and asked him to 
verify the correct address for Dr. Echols, and to complete 
and return an enclosed VA Form 21-4142, Authorization And 
Consent To Release Information to the Department of Veterans 
Affairs.  There is no evidence of record that the veteran 
ever returned the form as requested, and so the AMC was 
unable to obtain those records.  The Board notes that the 
veteran did provide another copy of Dr. Echols's August 2000 
report, and a more recent report dated in December 2003, 
though the record does not give any indication that these 
constitute all of Dr. Echols's records pertaining to the 
veteran's PTSD treatment from August 2000 to the present.  
Because this case needs to be remanded for another reason, 
the RO will be asked to try again to obtain these records.

The veteran was afforded a VA psychiatric examination, given 
in November 2004, in compliance with the Board's remand 
order.  The examiner noted that the veteran was very 
uncooperative during the examination, and that he was unable 
to render an opinion as to the veteran's level of disability 
due to many inconsistencies found on examination.  The 
examiner concluded that the veteran did not report sufficient 
symptoms for a diagnosis of PTSD during this evaluation.  The 
veteran was very vague in descriptions of auditory 
hallucinations.  He was inconsistent in his description of 
visual hallucinations, and in his reported periods of 
sobriety between the last evaluation and this one.  He 
appeared to be intoxicated, and slurred his speech at this 
examination.  When asked to elaborate on any of the symptoms 
of PTSD, he reported he was unable to do so, or unwilling to 
do so.  

The examiner noted there was evidence of malingering in the 
veteran's answers, in addition to the inconsistencies.  The 
examiner opined that the inconsistencies between evaluations 
may be explained by the fact that the veteran has been 
malingering and is unable to keep his story straight from one 
evaluation to the next.  This VA examiner recommended that 
there be psychological testing to assess the veteran's 
cognitive functioning, evidence of malingering, and evidence 
of PTSD.  

In light of this examiner's observations and his 
recommendation that psychological testing be conducted, and 
in light of the absence of treatment reports from Dr. Echols, 
the Board will remand again in order to obtain adequate 
information and evidence with which to evaluate the veteran's 
claim.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should again attempt to 
determine the correct address for 
Dr. Echols, and then make 
arrangements to obtain all records 
pertaining to the veteran's PTSD 
treatment for the period from August 
2000 to the present.  If these 
records cannot be obtained and there 
is no affirmative evidence that they 
do not exist, the veteran should be 
informed of the records that were 
unobtainable, including what efforts 
were made to obtain them.  He should 
be given opportunity to submit them.  
An appropriate period of time should 
be allowed within which to respond.  

2.  After the above-requested 
development is accomplished, the RO 
should schedule the veteran for 
psychological testing.  Testing 
should be conducted to assess 
cognitive functioning, malingering, 
and PTSD.  The veteran should be 
reminded that failure to appear for 
an examination as requested, and 
without good cause, could adversely 
affect his claim.  See 38 C.F.R. § 
3.655 (2004).

3.  After the above-requested 
psychological testing has been 
completed, the veteran should be 
afforded another VA psychiatric 
examination.  If possible, the same 
examiner who conducted the November 
2004 examination should be asked to 
conduct this examination.  The RO 
should provide the examiner with the 
claims file, including the results 
of the requested psychological 
testing, and ask the examiner to 
review it prior to rendering an 
opinion.  The examiner is 
specifically requested to review the 
evaluation conducted by Dr. Everett 
Echols, dated in August 2000, with 
addendum dated in September 2001, as 
well as Dr. Echols's December 2003 
report.  The examiner is also 
requested to review the VA 
psychiatric examination reports, 
dated in November 2000, May 2002, 
and November 2004.  

The examiner should provide a full 
multi-axial evaluation, to include 
the assignment of a numerical score 
on the Global Assessment of 
Functioning (GAF) scale.  It is 
imperative that the examiner include 
an explanation of the significance 
of the assigned numerical score, 
particularly in light of previously 
assigned scores which have varied 
significantly.  In that regard, the 
examiner should explain, if 
possible, why there were such 
differences in the previously 
assigned GAF scores.  Furthermore, 
the examiner should provide an 
opinion as to the degree of 
industrial impairment due to the 
appellant's service-connected 
disorder.  

4.  The RO should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the RO's examination request, 
especially with respect to the 
instructions to provide medical 
opinions.  If either report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

5.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

